Atkinson, J.
Under the pleadings and the evidence in an action of ejectment the plaintiff’s right to a recovery was limited to the second demise. It appeared that the defendant and the plaintiff’s lessor in that demise each derived his title from a common propositus. It also appeared from the plaintiff’s evidence that the defendant had been in open, notorious, and continuous possession. under color of title for more than the statutory period of prescription, but there was some evidence tending to impeach the good faith of the defendant’s possession. ITeld, that under the circumstances it was erroneous to direct a verdict for the defendant.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.